On Petition for Rehearing.
Roby, J.
14. The petition for rehearing is supported by argument based upon the hypothesis that the measure of damages stated to the jury by the instruction was the difference between the original contract price minus the amount paid Donaldson, and the amount *285stipulated in the contract for the completion of the work made after its abandonment by him. It is insisted that the second contract was invalid, and therefore not properly referred to for such' purpose.
By the fourth instruction given at the* appellees’ request the jury was directed that, to ascertain, the amount of recovery, it should add the amount paid Donaldson and the amount necessary to complete the road, and from the sum thereof subtract the original contract price. The first instruction given by the court of its own motion is to the same effect. These instructions do not declare the amount of the second contract to be the reasonable cost of completion, and the twenty-first instruction asked by appellant emphasized the fact that the second contract was in evidence only for the purpose of throwing light upon the reasonable cost of completing the road. These instructions taken together made the question of damages depend, not on the amount of the second contract, but upon the reasonable cost of completing the work. They were and are unexceptionable from appellant’s standpoint. The amount of recovery shows that the jury did not use the amount of the second contract as a basis for its estimate, the amount of recovery being $1,395.64 less than it would have been had such method been followed.
The opinion heretofore filed is modified to conform with the foregoing, and the petition is overruled.